Citation Nr: 1706503	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-45 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of emergency medical treatment rendered at Memorial Hospital in Jacksonville, Florida, from January 28 through February 3, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1972 to January 1974.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the VAMC in Gainesville, Florida.

In January 2011, the Veteran withdrew his prior request for a Board hearing in writing.

In a January 2015 decision, the Board denied eligibility for payment or reimbursement of medical services rendered during the period of hospitalization at Memorial Hospital from January 30, 2010, through February 3, 2010.

The Veteran appealed the January 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Joint Motion for Remand, the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, it is at least as likely as not that there was a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility during the period of hospitalization at Memorial Hospital from January 28 through February 3, 2010.

2.  Memorial Hospital documented a reasonable attempt to transfer the Veteran.



CONCLUSION OF LAW

The requirements for eligibility for payment or reimbursement of emergency medical treatment rendered at Memorial Hospital from January 28 through February 3, 2010, have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.1000-17.1005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

That notwithstanding, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for payment or reimbursement for the cost of medical treatment.  There is no outstanding evidence, and this case does not turn on a medical question for which an opinion would be necessary. In short, the Board concludes that requirements for fair development of the appeal have been met.

II.  Analysis

The Veteran seeks payment or reimbursement for emergency services rendered for nonservice-connected conditions in a non-VA facility from January 28 through February 3, 2010, under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.


Regulatory and Statutory Provisions

Historically, previous regulatory provisions required that, to be eligible for reimbursement, the treatment must satisfy all of the following conditions:

      (1)  The emergency services were provided in a hospital emergency department or a similar facility providing emergency care;
      
      (2)  A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health;
      
      (3)  A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;
      
      (4)  The care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility, with the medical emergency lasting only until stabilization of the Veteran;
      
      (5)  The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment;
      
      (6)  The Veteran is financially liable to the non-VA provider of the emergency treatment;
      
      (7)  The Veteran has no health insurance coverage for payment or reimbursement for the emergency treatment;
      
      (8)  The Veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and
      
      (9)  The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728, which applies primarily to emergency treatment for a service-connected disability. (Eligibility under § 1728 is neither claimed nor apparent from the record.)
      
38 C.F.R. § 17.1002 (2007).  Primarily at issue were the second and fourth elements; and in particular, whether the care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.

Effective October 10, 2008, the statutory provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  The Act made various changes to Veterans' mental health care and also addressed other health care matters.  Here, the changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  In addition, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 or § 1728.

Specifically, the Act expanded the meaning of "emergency treatment" under 38 U.S.C.A. § 1725(f)(1) and § 1728(c) by stating that emergency treatment means medical care or services furnished, in the judgment of VA (a) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (b) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (c) until such time as (i) the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) the Veteran could have been transferred safely to a Department facility or other Federal facility, but no Department facility or other Federal facility agreed to accept such transfer; and the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  See 38 U.S.C.A. § 1725 (West 2014). 

Pursuant to 38 C.F.R. § 17.1002(a)-(h) (2016), to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under the statute and implementing regulations, the Veteran must satisfy all of the following conditions: 

      (a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

      (b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

      (c)  A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

      (d)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

      (e)  The Veteran is financially liable to the provider of emergency treatment for that treatment;

      (f)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract-e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

      (g)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and

      (h)  The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002(a)-(h) (2016).  As noted, all of the above elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  In essence, these criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002(a)-(h) are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (providing that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Specifically, both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency;" and VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  In determining the claim, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Primarily at issue in this case is the fourth element of the former regulations, and in particular, whether the care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.

In this case, the Board will apply the more liberal amended statutory provisions because the Veteran's medical treatment at a non-VA facility occurred in January and February 2010, subsequent to the October 2008 effective date of the Act.  

The Board notes that the implementing regulations for conformance with the statutory changes became effective January 20, 2012-i.e., after the Veteran's medical treatment in a non-VA facility; and affected the following Title 38 regulations:  38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, and 17.1008.   See also 76 Fed. Reg. 79,067-79,072 (December 21, 2011).

The facts of this case are not in dispute.  On January 25, 2010, the Veteran presented at a VA clinic with multiple medical problems and complaints of cough with green sputum, feeling feverish, having shortness of breath, and wheezing since the previous day.  Following examination, assessments then were acute bronchitis and asthma; and medications were prescribed.  On January 28, 2010, the Veteran called the VA clinic and reported that his symptoms have not improved.  

Upon presenting himself at Memorial Hospital on January 28, 2010, the Veteran complained of shortness of breath with cough and sputum production with fever and chills for the past four days.  Because of persistent coughing, he started having a lot of pain in the rib cage on both sides anteriorly and felt nauseated.  He reportedly was not able to walk more than 10 to 15 feet without shortness of breath.  Following evaluation, the assessment then was respiratory failure secondary to acute chronic obstructive pulmonary disease exacerbation; aggressive therapy was begun and the Veteran was admitted for further observation and treatment.  The Veteran had not had similar symptoms previously.  While records during the course of care reveal the Veteran as stable, his symptoms were unchanged.  He received intravenous steroid medication, jet nebulizer treatment, and supplemental oxygen and was assigned to a telemetry bed.  He felt very jittery and "dizzy" after nebulizer treatment and wanted to wait before getting more. 

During a telephone call between a VA registered nurse and the Veteran on January 29, 2010, the Veteran indicated that he would follow-up at the VA clinic when discharged.  The VA nurse did not advise otherwise. The Utilization Review Specialist at Memorial Hospital noted on February 1, 2010, that the Veteran was unwilling to transfer.  The Veteran was discharged from Memorial Hospital much improved on February 3, 2010, and was treated at the VA clinic on February 4, 2010, for complaints of chronic pain.

In October 2010, a VA physician reviewed the file and noted, "Pt's symptoms were present for 4 days. VA clinic was easily available." 

The criteria for payment or reimbursement for emergency services in non-VA facilities under 38 U.S.C.A. § 1725 include the requirement that the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health.

The regulations do not require that a Veteran's treatment actually be proven emergent, from a purely medical standpoint, in order to qualify for payment or reimbursement under 38 U.S.C.A. § 1725.  Rather, it need only be demonstrated that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

Here, the VAMC has agreed that the Veteran's initial evaluation and treatment January 28 through January 29, 2010, was emergent.  The VAMC denied payment or reimbursement for the medical treatment rendered from January 30 through February 3, 2010, on the basis that the Veteran's symptoms were present for four days and that the VA clinic was easily available. 

The question now becomes, under the former regulatory provisions, whether there was a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility; and, under the liberal amended statutory provisions, whether treatment was rendered until such time as the Veteran could be transferred safely to a Department facility or other Federal facility capable of accepting such transfer, and the non-VA facility documented reasonable attempts to transfer the Veteran.

The Board finds some evidence both for and against a finding of a continued medical emergency in this case.  After initial emergency treatment, the attending private clinician noted that the Veteran was stable, and the VA clinic was available during the Veteran's multi-day hospitalization.

However, there is also evidence that supports a finding of a continued medical emergency in this case.  The Veteran's symptoms were unchanged.  He appeared to be having the worst chronic obstructive pulmonary disease exacerbation he had ever had, and did not appear ready to discharge home.  On-going treatment included steroid medication and supplemental oxygen and clinicians noted mobility limitations.  The amended statutory provisions expanded the definition of "emergency treatment" beyond stabilization; and the Utilization Review Specialist at Memorial Hospital checked "no" to document the Veteran's willingness to transfer.  Specifically, the Veteran had informed a VA registered nurse that he would follow-up at the VA clinic upon being discharged without contrary guidance from the VA clinic.  From the prudent layperson perspective, the Veteran believed that he was not fit for transfer.  This is consistent with the type of ongoing treatment in progress, and the attending private clinicians did not advise otherwise.  In essence, no transfer took place with no objections from the private or VA attending clinicians.  Finally, in the October 2010 medical review, the physician noted that the VA clinic was available but also noted that the Veteran had the symptoms that led to the emergency care for the entire four days.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102. 

Accordingly, the Board finds that there was a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility during the period of hospitalization from January 28 through February 3, 2010; and that Memorial Hospital documented a reasonable attempt to transfer the Veteran. 

Here, the Veteran has already met many of the substantive and administrative criteria for payment or reimbursement of nonservice-connected medical care listed under 38 C.F.R. § 17.1002(a)-(h) (2016).  It has been already determined that the Veteran is financially liable to the private providers of treatment; the Veteran is without health insurance; the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided; and the emergency services in question were initially provided in a hospital emergency department.  See 38 C.F.R. §§ 17.1002(a)-(h), 17.1005 (2016).  

Assuming that all other criteria for reimbursement under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002 are satisfied, the Veteran is entitled to payment or reimbursement of emergency medical treatment rendered at Memorial Hospital from January 28 through February 3, 2010.

In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.


ORDER

Entitlement to payment or reimbursement of emergency medical treatment rendered at Memorial Hospital from January 28 through February 3, 2010, is granted.



____________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


